Smith, J.:
This case is in all respects like the case of U. S. v. Duggins (just decided), ante, p. 430, 40 Pac. 707, except, that the offense for which this defendant was indicted, tried, and convicted was a different, offense from that in the Duggins case. All the matters assigned as errors in. the brief of defendant are decisions made upon the trial, in matters of law. No attempt was ever made to save exceptions to such a ruling, by bill of exceptions or otherwise. Under such circumstances there is nothing for this court to review. The judgment of the district court is. affirmed, and the cause remanded to that court, with, directions to enforce its judgment.
Meeeitt, C. J., and Bartch, J., concur.